Opinion issued June 5, 2003
 






In The
Court of Appeals
For The
First District of Texas



NO. 01-02-01116-CV



IN RE KELLOGG, BROWN & ROOT, INC.




Original Proceeding on Petition for Writ of Mandamus



 MEMORANDUM OPINION

	Kellogg, Brown & Root, Inc. has filed a petition for writ of mandamus
complaining of the trial court's order compelling production of various computer
databases. (1)
	We deny the petition for writ of mandamus.  
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Higley.
1. 	The trial court judge ordering production was the Hon. Susan E. Criss, in cause
number 99CV035.